 In the Matter of HYTRON RADIO & ELECTRONICS CORP.andUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, C. I. O.Case No. 1-R-2816.Decided March 4, 1946Richard E. Blake,Esq.,of Salem,Mass.,for the Company.Mr. Donald C. Bollen,of Salem,Mass.,for the C. I. O.Philip J. Durkin, Esq.,of Salem, Mass.,for the Independent.Mr. Harry R. Ehrlich,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Electrical, Radio & MachineWorkers of America, C. I. 0., herein called the C. I. 0., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Hytron Radio & Electronics Corp., Salem,Massachusetts, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore John W. Coddaire, Jr., Trial Examiner.The hearing washeld at Salem, Massachusetts, on January 23, 1946.The Company,the C. I. 0., and Hytron Employees Union of Massachusetts, hereincalled the Independent, appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYHytron Radio & ElectronicsCorp. is a Massachusetts corporationwith its principal plant and office in Salem,Massachusetts.It also66 N. L.R. B., No. 29.267 268DECISIONS OF NATIONALLABOR RELATIONS BOARDhas plants at Lawrence, Massachusetts, and Newburyport, Massa-chusetts.The Company is engaged in the manufacture and saleof radio and electronic tubes.The Company uses as its principalraw materials copper, nickel, brass, tin, and glass.The value of theraw materials used annually by the Company is in excess of $1,500,000,over 95 percent of which is shipped to points outside the Common-wealth of Massachusetts.The annual value of the manufacturedproducts is in excess of $5,000,000, 90 percent of which is shippedto points outside the Commonwealth of Massachusetts.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Electrical Radio & Machine Workers of America,affiliatedwith the Congress of IndustrialOrganizations;and Hytron Em-ployees Union of Massachusettsare labor organizations admitting tomembership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn May 25, 1944, the Company and the Independent entered intoa contract which by its terms continued in force for 1 year andfrom year to year thereafter unless either of the parties should givewritten notice of their intention to terminate it at least thirty (30)days prior to the expiration date of the agreement or any renewalthereof.On April 14, 1945, the Independent notified the Companyof its desire not to renew the contract.On May 17, 1945, the Com-pany and the Independent entered into a supplemental agreementextending the contract of May 25, 1944, until such time as negotiationsfor, a new contract should be completed, and further providing thatas of May 25, 1945.The C. I. 0., by letter dated on or about December 11, 1945, re-quested recognition of the Company as the bargaining agent of theemployees of the Salem plant of the Company. The negotiationsbetween the Company and the Independent had not resulted in anagreement at the time of the C. I. O.'s request, and had not soresulted at the time of the hearing.The Independent claims that the supplemental agreement of May17, 1945, raises a bar to a present determination of representatives,contending that it has the effect of a new contract.We do notagree, for the reason that the supplemental agreement is merely anarrangement for an indefinite protraction of the original contract HYTRON RADIO & ELECTRONICS CORP.269of May 25, 1944,pending negotiations for a new contract.'Inasmuchas the extension agreement is of indefinite duration and the contracthas been in effect for a period of 1 year, we find that it does notbar a present determination of representatives.A statement of a Board agent, introduced into evidence at thehearing, indicates thatthe C.I.O. represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employeesof the Company, within themeaningof Section 9 (c) and Section 2(6) and(7) of the Act.IV. THEAPPROPRIATE UNITWe find, in accord with an agreement of the parties, that all pro-duction and maintenance employees of the Company at its Salem,Massachusetts, plant, including recorders, watchmen, inspectors,matrons, nurses, monitors, instructors, but excluding foremen, super-visors,office and clerical employees, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis hereby1 Daniel BurkhartsmeierCooperageCo, 49 N. L R B. 428. See also :Matter of RheemManufactursng Company,56 N. L. R. B. 159, andMatter of Great Bear Logging Company,59 N. L. R. B. 701.2 The Field Examinerreported that the C. I 0 submitted 191 application cards, bear-ing namesof 185 employees listed on the Company's pay roll of December 22, 1945.There are approximately360 employees in the appropriate unitThe Independent relied uponits contract with the Company as evidence of its interest. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Hytron Radio &Electronics Corp., Salem, Massachusetts, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the First Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election, to determine whether they desire to be representedby United Electrical, Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, or by Hytron Em-ployeesUnion of Massachusetts, unaffiliated, for the purposes ofcollective bargaining, or by neither.MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.